DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear how “a hub defining a substantially cylindrical axis arranged parallel to a longitudinal axis, defined by the steering column and defining a pivot axis extending parallel to the longitudinal axis and offset from the pivot axis.” Is the pivot axis being defined as being offset from itself.
Claim 14 recites the limitation "the pivot axis" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the second portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisinger et al (DE 102008045921).
Bisinger et al disclose a steering wheel for use in a motor vehicle and configured to rotate about a steering column (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114) the steering wheel comprising: a hub (2) defining a substantially cylindrical axis (see Fig 1) arranged parallel to a longitudinal axis (longitudinal axis through 2 (not shown), see Fig 1), defined by the steering column (see ¶18, translation) and defining a pivot axis (A) extending parallel to the longitudinal axis (longitudinal center axis through 2 (not shown), see Fig 1) and offset from the pivot axis (B); a first spoke (12) attached to the hub (2); a second spoke (7); and a steering wheel rim provided with a segment (3) including a rim portion (5) attached to the first spoke (12) the second spoke (7) wherein the second spoke (7) is attached to the hub (2) so that the second spoke is configured to rotate about the hub and pivot about the pivot axis (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 2, the first spoke (12) is rigidly attached (see ¶21, translation) to the hub (2).
Re claim 3, the first spoke (12) is disposed perpendicular to the longitudinal axis (longitudinal center axis through 2 (not shown), see Fig 1).
Re claim 4, the hub (2) defines a first terminal detent (47) configured to engage the second spoke (7), when the second spoke rotates from a first position to a second position (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 5, a locking device (see ¶27, translation) configured to lock the second spoke (7) with respect to the hub (2).
Re claim 6 an electromotive adjustment device (9, see ¶27, translation) configured to rotate the second spoke (7).
Re claim 7, the rim portion (5) has an arcuate shape (see Fig 1), a first end (unnumbered top half end of 5, see Fig 1), attached to the first spoke (7), and a second end (unnumbered bottom half end of 5, see Fig 1), attached to the second spoke (12), wherein the first end (unnumbered top half end of 5, see Fig 1) is opposite the second end (unnumbered bottom half end of 5, see Fig 1).
Re claim 8, the steering wheel rim includes a second segment (6) parallel to the first spoke (7).
Re claim 9, comprising: the hub (20) has a personal protection device (see ¶18, translation) disposed in the hub (2).
Re claim 10, the rim portion (5) is mounted with respect to the hub (2) so that the rim portion (5) displaceable along a direction parallel to the longitudinal axis (longitudinal axis through 2 (not shown), see Fig 1).
Re claim 13, the first spoke (7) is molded to ("[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113) the hub (7). 
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markfort (US 8,002,075).
Markfort discloses a steering device for use in a motor vehicle, the steering device comprising: a steering column (13) defining a longitudinal axis (see Fig 3); a hub (2) coupled to the steering column (13) and configured to rotate about the longitudinal axis see Fig 3); a first spoke (3) attached to the hub (2); a second spoke (4); and a steering wheel rim (1) provided with a segment including a rim portion (unnumbered rim portion of 1 attached to 3 and 4, see Fig 1) attached to the first spoke (3) and the second  spoke (4), wherein the second spoke (4) is attached to the hub (2) and rotatable about the pivot axis (unnumbered axis through 13, see Fig 3).
Claim(s) 15-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (US 7,004,048).
Kobayashi et al disclose a steering wheel (10) for use in a motor vehicle and configured to rotate about a steering column (12), the steering wheel comprising: a hub (41)  configured to be coupled the steering column (12) and rotate with respect to a longitudinal axis defined by the steering column (12) ; a first segment (unnumbered left side segment, see Fig 3A) including, a first rim portion (44L) having an arcuate shape (see Fig 3A), a first spoke (42L), and a second spoke (43L), wherein the first spoke (42L) the second spoke (43L) each extend between the hub (41) and the first rim portion (44L); and a second segment (unnumbered right side segment, see Fig 3A) including, a second rim portion (44R) having an arcuate shape (see Fig 3A), a third spoke (42R), and a fourth spoke (43R), wherein the third spoke (42R) the fourth spoke (43R) each extend between the hub (41) and the second rim portion (44r), wherein the first segment (unnumbered left side segment, see Fig 3A) and the second segment (unnumbered right side segment, see Fig 3A) are configured to collectively move (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114) between a use position (see Fig 3A) and a stowage position (see Fig 3B), in the use position the first rim portion and the second rim portion are disposed in a common plane and in the stowage position (see Fig 3A) the first rim portion and the second rim portion are spaced apart from one another with respect the longitudinal axis (see Fig 3B).
Re claim 16, the first spoke (42L) and the third spoke (42R) are each configured to pivot about a pivot point defined by the hub towards the longitudinal axis (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 17, an end of the first rim portion (44L) engages an end of the second portion when the first segment and the second segment are each in the use position (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 18, the first spoke (42L) and the second spoke (43L) are each configured to rotate about the hub (41).
Re claim 19, the third spoke (42R) and the fourth spoke (43R) are each configured to rotate about the hub (41).
Re claim 20, as the first segment and the second segment move from the use position to the stowage position, the second spoke rotates in a first rotational direction and the third spoke rotates in a second rotational direction, wherein the second rotational direction is opposite the first rotational direction  (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 21, as the first segment and the second segment move from the use position to the stowage position, the first spoke overlaps the second spoke (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 22, the hub (41) defines a first guide (unnumbered inner guide of 42L and 43L, see Fig 3A) and a second guide (unnumbered inner guide of 42R and 43R, see Fig 3A) each circumferentially extending along at least a portion of the hub (41), wherein the first guide (unnumbered inner guide of 42L and 43L, see Fig 3A) and the second guide (unnumbered inner guide of 42R and 43R, see Fig 3A) are spaced apart from one another with respect to the longitudinal axis (see Fig 3A), wherein the first spoke (42L) and the second spoke (43L) each extend from the first guide (unnumbered inner guide of 42L and 43L, see Fig 3A) and the third spoke (42R) and the fourth spoke (43R) each extend from the second guide (unnumbered inner guide of 42R and 43R, see Fig 3A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 102008045918 	4 spokes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656